Citation Nr: 9928824	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
secondary to service connected breast cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

A current diagnosis, an inservice disease, and a medical 
opinion linking the two support the veteran's claim of 
entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder secondary to breast cancer is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she is entitled to service 
connection for a psychiatric disorder as secondary to her 
service connected breast cancer.  At her personal hearing 
held in January 1998, the veteran testified that the 
diagnosis of breast cancer made her aware of her own 
mortality and caused immediate anxiety.  Further, she 
reported that she had an anxiety attack on the day of her 
surgical treatment and has had numerous attacks since then.  
She also reported that she was anxious because the radiation 
therapy disfigured her.  Therefore, she feels that she is 
entitled to service connection on this secondary basis.

Where a disability is proximately due to or the result of a 
service-connected disease or injury, it will also be 
considered service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310 (1998).  Generally, in order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting service, 
was aggravated therein.  38 U.S.C.A. § 1110.

In making a claim for service connection, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See Libertine v. 
Brown, 9 Vet. App 521 (1996).  A well-grounded claims is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Essentially, a well-grounded service-connection claim must 
satisfy three elements.  First, there must be a medical 
diagnosis of a current disability.  Second, there must be 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury.  
Finally, there must be medical evidence of a nexus between an 
in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1467-1469 (1997).  Moreover, 
medical evidence of causation is also necessary to well 
ground a secondary service connection claim.  See generally 
Reiber v. Brown, 7 Vet.App. 513 (1995).

A review of the evidence shows that the veteran has presented 
evidence that serves to establish a well-grounded claim.  VA 
examination in September 1997 diagnosed the veteran with 
depression and an affective disorder.  The veteran also 
testified that the depression and anxiety was related to her 
medical condition, which started in service.  Further, her 
private physician diagnosed her with generalized anxiety 
disorder and recurrent major depression with loss of mental 
and emotional control secondary to a life threatening medical 
condition and physical disfigurement.

As the veteran has presented a well-grounded claim, further 
development is required in order to comply with VA's duty to 
assist pursuant to Epps.  Therefore, the case is REMANDED for 
additional development.


ORDER

The veteran's claim is well grounded and the appeal is 
granted to that extent.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claim of entitlement to service connection.

The Board has considered several opinions relating to the 
issue of whether the veteran's diagnosed disorder can be 
linked to her service connected disability.  Specifically, 
there are three opinions on this point.  First, a VA examiner 
in September 1997 stated that "it is not clear whether [the 
veteran's] depression can be directly associated with the 
onset of her breast cancer."  Another VA examiner clarified 
that the "psychiatric condition is unlikely to be secondary 
to the development of breast cancer."  He based this opinion 
on the lack of anatomical or physiological correlation of the 
two and the naturalness of a certain degree of anxiety over 
the subject of one's own mortality.  However, while these 
bases may be in fact true, this rationale does not directly 
address whether this particular veteran's disorder is related 
to her breast cancer.  This VA opinion is more general than 
specific and does not provide an adequate basis on which the 
Board may make a decision.

Finally, the veteran's private physician notes that the 
veteran's loss of mental and emotional control was secondary 
to a life threatening medical condition and physical 
disfigurement.  However, while this doctor feels there is 
some sort of relationship between the cancer and psychiatric 
disorder, he does not provide a direct etiological link.  

In light of the foregoing, the Board REMANDS this claim for 
the following development:

1. The veteran should be afforded a VA 
examination by a board of two VA 
examiners that have not before 
examined the veteran.  These examiners 
should completely review the veteran's 
claims file and medical history in 
conjunction with the examination.  The 
examiner should be asked the 
following:  
a. Is it at least as likely as not that 
the veteran's current psychiatric 
condition is related to her service 
connected breast cancer, or did the 
disorder predate the onset of the 
cancer?  
b. If the psychiatric disorder did 
predate the onset of the breast 
cancer, it is at least as likely as 
not that the breast cancer 
aggravated the veteran's psychiatric 
disorder?

2. The examiners should provide their 
complete rationale for the opinions 
for the questions listed above.

3. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.


The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



